DETAILED ACTION
Status of the Claims
1.	Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the semiconductor layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 8, 9, 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2017/0219519).
Claim 1.  Chen et al. teach a gas sensor system [0025] comprising at least one first field effect transistor comprising first source and drain electrodes and at least one second field effect transistor comprising second source and drain electrodes different from the first source and drain electrodes (Fig 1, two FET’s with source and drain electrodes 114, [0013][0029]).   

Claim 8, Chen et al. teach the second source and drain electrodes are a single metal layer (drain and source electrodes are made up of platinum; [0029]). 

Claim 9. Chen et al. teach the first field effect transistor and / or the second field effect transistor is a bottom-gate thin film transistor (gate electrode, 108 is at the bottom of the transistor, see Fig 1 and [0028]).  

Claim 12. Chen et al. teach the semiconductor layer of the first field effect transistor and /or the second field effect transistor comprises an organic semiconductor (a channel material 112 is of organic semiconducting material such as carbon nanotubes or graphene [0021]).

Claims 15 and 17, Chen et al. teach a method of identifying the presence and /or concentration of at least one target gas in an environment, the method comprising the step of measuring a parameter of each of the first and second field effect transistors of the gas sensor system in the environment (measure change in resistance) and determining from the measured parameters if the at least one target gas is present and / or determining a concentration of the target gas (the change in resistance is correlated with the presence and/or amount of target molecule present in the sample; [0025][0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 1 above, and further in view of Sekiya et al. (US 2011/0084261).
Claim 3. Chen et al. teach the source and drain electrodes of the first transistor is made up of one layer such as platinum [0029] but do not teach the first source and drain electrodes comprise a bilayer.  However, Sekiya et al. teach a bottom-contact type transistor comprised of source and drain electrodes comprised of two layers i.e. metal layer and oxide layer [0074]. Sekiay et al. teach the use of bilayer structured source and drain electrodes lowers the charge-injection barrier between the electrodes and the semiconductor layer, thereby increase the performance of the transistor [0013][0014][0074].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Sekiay et al. teaching to construct the source and drain electrodes of Chen et al. in a bilayer configuration because the bilayer structured source and drain electrodes have lower charge-injection barrier between the electrodes and semiconductor layer, thereby increase in the performance of the transistor.

Claim 4, modified Chen et al. teach the first field effect transistor comprises a gate electrode (108); source and drain electrodes (114); a semiconductor layer extending between the source and drain electrodes (112); and a dielectric layer (110) between the gate electrode and the semiconductor layer (see Fig 1, [0020][0021] of Chen et al.), wherein the source and drain electrodes each comprise a first layer comprising gold and a second layer comprising an oxide between the first layer and the dielectric layer (see Sekiav et al. [0074]). 

Claim 5. Modified Chen et al. teach the source and drain electrodes consist of the first gold layer and the second oxide layer (see Sekiav et al. [0074]).  
  
Claim 6. the oxide layer comprises molybdenum trioxide (MoO3) (see Sekiav et al. [0053]).

Claim 7.  the oxide layer has a thickness of 0.5-20 nm (thickness of oxide layer is in the range of 0.2 nm to 100 nm; see Sekiav et al. [0061]).


Claims 13, 14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claims 1 and 15 above, and further in view of Shekarriz et al. (US 2007/0295203).
Claim 13. Chen et al. teach resistance change i.e. signal from different FETs is measured in the presence of different types of analytes such as gases (see Fig 3 and [0040]) but Chen et al. do not teach a response of the FET in the presence of 1-methylcyclopropene.  However, Shekarriz et al. teach an electrochemical sensor to detect the difference between ethylene and 1-methylcyclopropene ([0080]) to determine various stages of fruit ripening in order to provide high quality fruit to consumers [0003][0004].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Shekarriz et al. teaching that gas sensor system of Chen et al. could be configured to detect 1-methylcyclopropene in order to provide sensor that could be used to determine various stages of fruit ripening in order to provide high quality fruit to consumers (see Shekarriz et al. [0003][0004]).

Claim 14. the first field effect transistor differs from the response of the second field effect transistor in at least one of: amount of change in drain current (change in current from the drain electrode is measured (see Chen et al. [0036] and Fig 3). 

Claim 16, 18 and 19. Chen et al. teach resistance change in the presence of different types of analytes such as gases (see Fig 3 and [0040]) but Chen et al. do not target gas is alkene or ethylene.  However, Shekarriz et al. teach an electrochemical sensor to detect ethylene or 1-methylcyclopropene ([0080]) to determine various stages of fruit ripening in order to provide high quality fruit to consumers [0003][0004].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Shekarriz et al. teaching that gas sensor system of Chen et al. could be configured to detect ethylene or 1-methylcyclopropene in order to provide sensor that could be used to determine various stages of fruit ripening in order to provide high quality fruit to consumers (see Shekarriz et al. [0003][0004]).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0219519) in view of Sekiya et al. (US 2011/0084261) and Shekarriz et al. (US 2007/0295203).
Claims 21 and 22, Chen et al. teach a method of detecting at least one alkene in an environment (detecting the presence of gas, [0025]), the method comprising a step of measuring a parameter of a field effect transistor exposed to the environment and determining from the measured parameter if the at least one alkene is present (measure change in resistance due to the presence of target molecule such as gas; [0025][0039]), wherein the field effect transistor comprises a gate electrode (108); source and drain electrodes (114); a semiconductor layer extending between the source and drain electrodes (112); and a dielectric layer between the gate electrode and the semiconductor layer (110).(see Fig 1 and [0020][0021]).
Chen et al. teach the source and drain electrodes are made up of one layer such as platinum [0029] but do not teach the source and drain electrodes each comprise a first layer comprising or consisting of gold and a second layer comprising or consisting of an oxide between the first layer and the dielectric layer or between the first layer and the semiconducting layer.
However, Sekiya et al. teach a bottom-contact type transistor comprised of source and drain electrodes comprised of two layers i.e. metal layer and oxide layer [0074]. Sekiay et al. teach the use of bilayer structured source and drain electrodes lowers the charge-injection barrier between the electrodes and the semiconductor layer, thereby increase the performance of the transistor [0013][0014][0074].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Sekiay et al. teaching to construct the source and drain electrodes of Chen et al. in a bilayer configuration because the bilayer structured source and drain electrodes have lower charge-injection barrier between the electrodes and semiconductor layer, thereby increase in the performance of the transistor.
Chen et al. teach resistance change in the presence of different types of analytes such as gases (see Fig 3 and [0040]) but Chen et al. do not target gas is alkene or ethylene.  However, Shekarriz et al. teach an electrochemical sensor comprised of functionalized anode to detect ethylene ([0080]) to determine various stages of fruit ripening in order to provide high quality fruit to consumers [0003][0004].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Shekarriz et al. teaching that gas sensor system of Chen et al. could be configured to detect ethylene or 1-methylcyclopropene in order to provide sensor that could be used to determine various stages of fruit ripening in order to provide high quality fruit to consumers (see Shekarriz et al. [0003][0004]).

Allowable Subject Matter
Claims 2 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796